Case: 1:18-cr-00708-CAB Doc #: 117-1 Filed: 04/14/20 1o0f1. PagelD #: 1246

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio

United States of America

vz Case No. 1:18CR708

Kenneth Tyson
Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant's signature

 

Signature of defendant's attorney

Christos Georgalis __
Printed name of defendant's attorney

 

Judge's signature

Christopher A. Boyko, District Court Judge
Judge’s printed name and title
